Title: To Thomas Jefferson from John Brockenbrough, 16 June 1823
From: Brockenbrough, John
To: Jefferson, Thomas


Dear Sir,
Richmond
16 June 1823 
			 I return you Mr Coffee’s communication with my thankful acknowledgments for it’s use. I learn that the undertaker of the locks of the James River Canal has succeeded in making the chambers impervious to water, by laying the masonry in a mortar of Roman-Cement, without lining the walls with plaster. He supposes that with well burnt bricks, or such as have a vitreous coat, a cistern may also be made quite secure without plastering the inside. Should we fail in the experiment, we can easily add the lining, according to mr C’s method afterwards—I observed that earthen tubes were used in the gardens about Paris & Lisbon as aqueducts under ground, & find that they can be made at our Potteries, as my cistern is not very contiguous to the pipes which communicate with the gutters, I mean to make trial of them. They are less expensive than metal & more durable than wood, & should you have occasion for any of them, I will with pleasure order some for you, provided they succeed with me.With the highest respectJohn Brockenbrough